Citation Nr: 1429847	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for a left arm disorder, to include rheumatoid arthritis of the left arm.

4.  Entitlement to service connection for a low back disorder, to include rheumatoid arthritis of the low back.

5.  Entitlement to service connection for a left knee disorder, to include rheumatoid arthritis of the left knee.

6.  Entitlement to service connection for a right hip disorder, to include rheumatoid arthritis of the right hip.

7.  Entitlement to service connection for a cervical spine disorder, to include rheumatoid arthritis of the cervical spine.

8.  Entitlement to service connection for a bilateral ankle disorder, to include rheumatoid arthritis of the bilateral ankles.


REPRESENTATION

Appellant represented by:	Michael James Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 2001 and from January 2004 to March 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2014, the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for disorders of the respiratory system, left arm, low back, left knee, right hip, cervical spine, and bilateral ankles are remanded to the RO.


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of the appeal for entitlement to service connection for lupus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for lupus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to service connection for lupus in July 2008.  

During the April 2014 videoconference hearing before the Board, statements by the Veteran and her attorney were clearly tantamount to a withdrawal the aforementioned appeal.  The Veteran's attorney indicated that the Veteran had been misdiagnosed with lupus for a time period and was now properly diagnosed with and wanted to focus her claims for rheumatoid arthritis.  The Board thus finds that the statements by the Veteran's attorney indicating the Veteran's intention to withdraw the appeal, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran's attorney has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for lupus is dismissed.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for disorders of the respiratory system, left arm, low back, left knee, right hip, cervical spine, and bilateral ankles is warranted.  

National Guard service treatment records revealed complaints of right and left foot stress fractures as well as severe right hip pain in an October 2001 Report of Medical History document.  A January 2002 treatment record showed a notation of left ankle weakness, indicating that the Veteran was just off active duty in the Army. 

Service treatment records from the Veteran's second period of active duty from January 2004 to March 2005 were associated with the record.  In a January 2004 Predeployment Health Assessment, the Veteran complained of right hip soreness and lower back pain.  A January 2004 treatment note showed right hip complaints since 1996, right hip pain along tendons of anterior pelvis, left length discrepancy, and left heel lift.  In a February 2004 Annual Health Certificate, the Veteran complained of pain in the neck and lower back that became progressively worse during Iraq deployment, chronic cough with symptoms of bronchitis that developed during deployment, and severely sprained left and right ankles.  The Veteran was given physical profiles for lower back strain and right sacroiliac joint dysfunction in February 2004.  Additional service treatment records dated in February 2004 listed assessments of right lower back strain, upper respiratory infection with possible sinus infection, and right sacroiliac joint dysfunction.  The Veteran was treated for low back strain and sacroiliac joint inflammation in April 2004, right sacroiliac joint arthritis versus transitional vertebra in May 2004, and rhinitis as well as twisted left ankle in June 2004.  

Additional service treatment notes dated in November and December 2004 revealed complaints of coughing and findings of allergic rhinitis as well as upper respiratory infection.  A February 2005 Statement of Medical Examination and Duty Status, the Veteran was noted to have incurred a permanent partial injury in line of duty.  She was noted to have chronic neck pain while carrying her weapon and flack vest while deployed in Iraq.  The Veteran was given a physical profile for low back pain with spasms and bilateral ankle pain in February 2005.  In a February 2005 Post Deployment Health Assessment, the Veteran complained of having chronic cough, runny nose, fever, weakness, back pain, muscle aches, numbness or tingling in hands or feet, chest pain, dizziness, difficulty breathing, and fatigue during deployment.  The Veteran complained of currently having chronic cough, runny nose, fever, weakness, numbness or tingling in hands or feet, chest pain, dizziness, difficulty breathing, and fatigue after deployment.  She reported being exposed to insect repellent, pesticide-treated uniforms, smoke, exhaust fumes, and fuel.  The Veteran reported concerns about respiratory problems.  In a February 2005 Report of Health Assessment, the Veteran reported having neck pain, back pain, sprained ankles, and chronic cough. 

After the Veteran's Iraq deployment and active service duty, records from her service in the New Hampshire Army National Guard showed treatment for left knee pain and back pain with issuance of temporary profile in May 2005.  In a June 2005 Annual Health Certificate, the Veteran complained of knee problems, right hip pain, lower back pain, and nasal allergies that were all complicated by tour in Iraq.  In July 2005, the Veteran was noted to reaggravate a back injury in the line of duty.  Additional treatment records dated from May 2005 to September 2005 showed continued complaints of left knee, low back, and right hip pain.  The Veteran was given a physical profile for low back pain and left knee pain in September 2005.  She was later given a permanent profile for her medical condition and recommended for medical discharge in March 2006.

In a June 2005 VA joints examination report, the examiner highlighted lack of access to the Veteran's service records or VA records but noted that the Veteran was a credible person.  The Veteran reported injuring her left knee and right hip during a parachute training exercise with aggravation of the knee injury running through snow at Fort Drum.  She did not discuss her cervical spine, lower back, left arm, or bilateral ankles.  The examiner diagnosed anterior cruciate ligament insufficiency of the left knee; internal derangement of the left knee with partial tear of the lateral collateral ligament; questionable tear in the posterior horn of the medial meniscus; and right hip sprain. 

In VA treatment notes dated in July 2005, treatment providers noted complaints of left knee, right hip, neck, and lower back pain as well as upper respiratory congestion.  It was indicated that the Veteran had a knee problem and no significant pulmonary pathology. 

In an August 2005 VA general medical examination report, the examiner noted the Veteran's complaints of left knee and right hip pain, fever, loose stools, and fatigue.  After reviewing the Veteran's claims file, the examiner indicated that there were no specific clinic visits while on active duty or any significant entries for injury.  It was the examiner's opinion that lacking significant medical involvement while on active duty, the Veteran's case was not valid because sick leave data was not found that substantiated her injuries.  However, the examiner then stated that "this is least likely as not to be a military-related injury".

Post-service private treatment records from T. J. H., M. D., showed an impression of Raynaud's with arthralgias and rule out collagen disease in February 2006.  Additional private treatment records dated in January and March 2006 from S. D. G., M. D., revealed that the Veteran received treatment for left knee internal derangement with meniscus tear and chondromalacia of the patella, undergoing a left knee arthroscopic partial medial meniscectomy and left knee arthroscopic chondroplasty of the patella. 

During her April 2014 Board videoconference hearing, the Veteran testified that she received private treatment from an ear, nose, and throat physician, a rheumatologist, and a primary care physician for her claimed orthopedic and respiratory disorders.  It was asserted that the Veteran had received a diagnosis of seronegative rheumatoid arthritis and that all of her claimed orthopedic disorders and fatigue were related to that diagnosed disorder.  The Veteran's attorney contended that her in-service orthopedic complaints were the beginning of or the diagnosis of rheumatoid arthritis.  The Veteran also stated that her current claimed respiratory disorder, to include sinusitis and upper respiratory complaints, was related to breathing difficulties that originated during her deployment to Iraq during active service.

The Veteran and her attorney indicated they were submitting a large chart of pertinent private medical records to the Board with a waiver of RO consideration of this additional evidence.  The private treatment records were noted to show a diagnosis of rheumatoid arthritis as well as contain a positive medical nexus opinion concerning some of the claimed orthopedic disorders from the Veteran's private primary care physician, identified as S. C., M. D.  However, none of these additional private records were ever added to the record.  Thus, the exact nature and etiology of any current disorder affecting the Veteran's left arm, low back, left knee, right hip, cervical spine, and bilateral ankles remained unclear. 

In June 2014, the Veteran's attorney submitted a June 2014 statement from S. C., M. D.  The private physician indicated that the Veteran's cervical and lumbar spine disease, elbow synovitis causing ulnar neuropathy, and ankle pain were common conditions of rheumatoid arthritis.  The physician then opined that those conditions were as likely as not related to the Veteran's rheumatoid arthritis.  

As an initial matter, all outstanding private records should be obtained and associated with the record.  38 C.F.R. §§ 3.159(c)(1) (2013).

In addition, the Veteran's active duty service treatment records were requested from the National Personnel Records Center and her assigned National Guard unit.  However, service treatment records were only received for the Veteran's second period of active duty from January 2004 to March 2005.  On remand, the RO must also make additional attempts to obtain service treatment records pertaining to the Veteran's first period of active duty from July 1999 to September 2001.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The evidence also reflects that the Veteran has received VA medical treatment for her claimed disorders from the VA Boston Healthcare System and VA New England Healthcare System.  However, as the evidence of record only included VA treatment records dated in July 2005 from the VA Boston Healthcare System and a May 2006 letter from a treatment provider within the VA New England Healthcare System, all additional records from those facilities should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.   Dunn v. West, 11 Vet. App. 462, 466 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Finally, based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claims until competent medical examinations and opinions are provided which fully address the nature and etiology of the Veteran's claimed orthopedic and respiratory disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's pertinent private treatment records from her treating ear, nose, and throat physician, rheumatologist, and primary care physician, identified as S. C., M. D., as clearly discussed during the April 2014 Board videoconference hearing.  The RO must also obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all treatment records from the VA Boston Healthcare System and VA New England Healthcare System dated from March 2005 to the present.  The RO must also attempt to obtain any available service treatment records for the Veteran's first period of active service from July 1999 to September 2001.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her attorney must then be given an opportunity to respond.

2.  After all outstanding records have been associated with the claims file, the Veteran must be afforded a VA examination to ascertain the nature and etiology of her claimed orthopedic disorders of the left arm, low back, left knee, right hip, cervical spine, and bilateral ankle by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed left arm, low back, left knee, right hip, cervical spine, and bilateral ankle disorder was incurred in or due to her active duty service, to include documented in-service treatment for musculoskeletal pain.  In providing the requested opinions, the examiner must consider any private medical record indicating a diagnosis of rheumatoid arthritis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3. The Veteran must also be afforded a VA examination to ascertain the nature and etiology of her claimed respiratory disorder by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.  After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed respiratory disorder was incurred in or due to her active duty service, to include documented in-service treatment for breathing difficulties.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims, taking into consideration all relevant evidence associated with the evidence of record since the May 2008 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


